           Case 1:20-cr-00097-NONE-SKO Document 18 Filed 03/16/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 1:20-CR-00097 NONE-SKO

12                                  Plaintiff,
                                                            STIPULATION CONTINUING STATUS
13                           v.                             CONFERENCE AND REGARDING
                                                            EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   JAMAR JOHNSON,                                         TRIAL ACT; FINDINGS AND ORDER

15                                 Defendants.              DATE: March 17, 2021
                                                            TIME: 1:00 p.m.
16                                                          COURT: Hon. Sheila K. Oberto
17
             This case is set for a status conference on March 17, 2021. The parties stipulate and request a
18
     continuance of the status conference to May 19, 2021 at 1:00 p.m. Defense counsel needs additional
19
     time to confer with his client.due to obstacles in communication due to COVID-19 restrictions in order
20
     to adequately review matters related to a resolution with his client. Additionally, on April 17, 2020, this
21
     Court issued General Order 617, which suspends all jury trials in the Eastern District of California
22
     scheduled to commence before June 15, 2020, and allows district judges to continue all criminal matters
23
     to a date after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury
24
     trials in the Eastern District of California until further notice, and allows district judges to continue all
25
     criminal matters. This and previous General Orders were entered to address public health concerns
26
     related to COVID-19.
27
             Although the General Orders address the district-wide health concern, the Supreme Court has
28
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
      STIPULATION REGARDING EXCLUDABLE TIME             1
       PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00097-NONE-SKO Document 18 Filed 03/16/21 Page 2 of 4


 1   openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2   Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3   exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 9 justice continuances are excludable only if “the judge granted such continuance on the basis of his

10 findings that the ends of justice served by taking such action outweigh the best interest of the public and

11 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

12 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

13 the ends of justice served by the granting of such continuance outweigh the best interests of the public

14 and the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).      1   If continued, this Court should designate a new date

27
             1The parties note that General Order 612 acknowledges that a district judge may make
28   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00097-NONE-SKO Document 18 Filed 03/16/21 Page 3 of 4


 1   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a status conference on March 17, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference to May 19,

 8 2021 at 1:00 p.m., and to exclude time between March 17, 2021, and May 19, 2021, under Local Code

 9 T4.

10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          includes investigative reports, video and photographs. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying.

14                 b)      Counsel for defendant desires additional time to confer with her client, review

15          discovery, conduct investigation, and conduct plea negotiations. Additionally, there is a complex

16          cross-over between a different state case and the instant matter, requiring additional investigation

17          before making a decision as to whether a plea, motion schedule, or trial is advisable.

18                 c)      Due to complications arising from COVID safety protocols in custody, defense

19          counsel has been delayed in her ability to effectively confer with her client. Specifically,defense

20          counsel knew her client was in quarantine until this past weekend, impeding their ability to meet.

21          She needs additional time to accomplish the above-noted tasks.

22                 d)      Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny him/her the reasonable time necessary for effective preparation, taking

24          into account the exercise of due diligence.

25                 e)      The government does not object to the continuance.

26                 f)      Based on the above-stated findings, the ends of justice served by continuing the

27          case as requested outweigh the interest of the public and the defendant in a trial within the

28          original date prescribed by the Speedy Trial Act.

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00097-NONE-SKO Document 18 Filed 03/16/21 Page 4 of 4


 1                    g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2            et seq., within which trial must commence, the time period of March 17, 2021 to May 19, 2021,

 3            inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 4            because it results from a continuance granted by the Court at defendant’s request on the basis of

 5            the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 6            of the public and the defendant in a speedy trial.

 7            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8   Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9   must commence.

10            IT IS SO STIPULATED.

11

12
      Dated: March 16, 2021                                     MCGREGOR W. SCOTT
13                                                              United States Attorney
14
                                                                /s/ KIMBERLY A. SANCHEZ
15                                                              KIMBERLY A. SANCHEZ
                                                                Assistant United States Attorney
16

17
      Dated: March 16, 2021                                     /s/ GALATEA DeLAPP
18                                                              GALATEA DeLAPP
19                                                              Counsel for Defendant
                                                                JAMAR JOHNSON
20

21
                                              FINDINGS AND ORDER
22

23

24   IT IS SO ORDERED.

25
     Dated:        March 16, 2021                                    /s/   Sheila K. Oberto            .
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
      PERIODS UNDER SPEEDY TRIAL ACT
